STEPHEN H. ANDERSON, Circuit Judge,
concurring and dissenting in part, with whom TACHA, BALDOCK, and BRORBY, Circuit Judges, join:
I concur in Part I of the majority opinion, but I disagree with the majority’s holding on the instruction which tells the jury to avoid the arbitrary influence of emotions such as sympathy, sentiment, passion and prejudice.
I.
The instruction in question, a general one following a series of more specific instructions, reads:
*1566“In arriving at your determination as to what sentence is appropriate under the law, you are authorized to consider all the facts and circumstances of this case whether presented by the State or the defendant and whether presented in the first proceeding or this sentencing proceeding.
“All of the previous instructions given you in the first part of this trial apply where applicable and must be considered along with these additional Instructions; together they contain all the law of any kind to be applied by you in this case, and the rules by which you are to weigh the evidence and determine the facts in issue. You must consider them all together, and not a part of them to the exclusion of the rest.
“You are the judges of the facts. The importance and worth of the evidence is for you to determine. You must avoid any influence of sympathy, sentiment, passion, prejudice, or other arbitrary factor when imposing sentence. You should discharge your duties as jurors impartially, conscientiously and faithfully under your oaths and return such verdict as the evidence warrants when measured by these Instructions.
“The Court has made rulings during the sentencing stage of this trial. In doing so, the Court has not expressed nor intimated in any way the conclusions to be reached by you in this case. The Court specifically has has (sic) not expressed any opinion as to whether or not any statutory aggravating circumstances exist, or whether or not any mitigating circumstances exist.
“You must not use any method of chance in arriving at a verdict but must base it on the judgment of each juror concurring therein.
“You have already elected a Foreman. Your verdict must be unanimous. Proper forms of verdict will be furnished you from which you shall choose one to express your decision. When you have reached a verdict, all of you in a body must return it into open Court.
“This law provides that you should now listen to and consider the further argument of counsel.”
R. Vol. II, Instruction No. 9 (emphasis supplied).
The majority opinion proceeds on the premise that the jury focused on the word “any” in the sentence about passions, ignoring the words and sense of the sentence as a whole. Upon that very slight and hypertechnical premise the majority constructs large conclusions: that the instruction is unconstitutional on its face because it commands the jurors to denigrate mitigating circumstances evidence; that this general instruction overrides or otherwise nullifies the specific instructions on mitigating circumstances, as well as other specific instructions; and that California v. Brown, 479 U.S. 538, 107 S.Ct. 837, 93 L.Ed.2d 934 (1987), does not apply since the instruction there used the word “mere” preceding the enumerated emotions.
The majority misconceives the sense of the instruction: A reasonable juror would not stop part way through the sentence in question (at “any ... sympathy”) as the majority presumes. The sentence by its express terms refers to arbitrary factors (“any influence of sympathy, sentiment, passion, prejudice, or other arbitrary factor”). Thus, it sensibly cautions the jury against imposing sentence simply on the basis of arbitrary emotions. That is not qualitatively different from the meaning imparted by the instructions in Brown. In Brown the jury was directed not to divorce its considerations from the evidence and render an essentially whimsical decision based on mere sympathy. Here, the same directive is couched in terms of any arbitrary sympathy.
The context in which the sentence appears makes that clear. The next sentence in the instruction stresses impartiality. The preceding sentences state flatly that the jurors alone are the judges of the facts and that “the importance and worth of the evidence is for you to determine.” Earlier, the jury was specifically instructed that it was not limited in any way in its consideration of mitigating circumstances:
*1567“You are further instructed that mitigating circumstances, if any, must also be considered by you, and although they are not specifically enumerated in the statutes of this State, the general law of Oklahoma and the United States sets up certain minimum mitigating circumstances for you to follow as guidelines in determining which sentence should be imposed in this case. You must consider all the following minimum mitigating circumstances and determine whether any one or more of them apply to all of the evidence, facts and circumstances of this case. You are not limited in your consideration to the minimum mitigating circumstances set out herein, and you may consider any other or additional mitigating circumstances, if any, that you may find from the evidence to exist in this case. What facts or evidence that may constitute an additional mitigating circumstance is for the jury to determine.
“The minimum mitigating circumstances are:
1. The defendant has no significant history of prior criminal activity;
2. The murder was committed while the defendant was under the influence of extreme mental or emotional disturbance;
3. The victim was a participant in the defendant’s homicidal conduct or consented to the homicidal act;
4. The murder was committed under circumstances which the defendant believed to provide a moral justification or extenuation for his conduct;
5. The defendant was an accomplice in a murder committed by another person and his participation in the homicidal act was relatively minor;
6. The defendant acted under duress or under the domination of another person;
7. At the time of the murder the capacity of the defendant to appreciate the criminality (wrongfulness) of his conduct or to conform his conduct to the requirement of law was impaired as a result of mental disease or intoxication;
8.The age of the defendant at the time of the crime.”
R. Yol. II, Instruction No. 6 (emphasis supplied).
Furthermore, all the instructions came after a sentencing proceeding in which the defendant’s father testified about the defendant’s character, friendly personality, and childhood circumstances, including the facts that the defendant was a product of a broken home and his father had served time in prison. And, the prosecution devoted its attention to the same sort of individualized evidence regarding Park’s childhood, character and record, as well as the circumstances of the crime.
Under the circumstances, the reasoning in Brown to the effect that it is constitutional to instruct a jury not to be arbitrarily emotional applies directly to this case:
“Even a juror who insisted on focusing on this one phrase in the instruction would likely interpret the phrase as an admonition to ignore emotional responses that are not rooted in the aggravating and mitigating evidence introduced during the penalty phase. While strained in the abstract, respondent’s interpretation is simply untenable when viewed in light of the surrounding circumstances. This instruction was given at the end of the penalty phase, only after respondent had produced 13 witnesses in his favor. Yet respondent’s interpretation would have these two words transform three days of favorable testimony into a virtual charade. We think a reasonable juror would reject that interpretation, and instead understand the instruction not to rely on ‘mere sympathy’ as a directive to ignore only the sort of sympathy that would be totally divorced from the evidence adduced during the penalty phase.

“We also think it highly unlikely that any reasonable juror would almost perversely single out the word ‘sympathy’from the other nouns which accompany it in the instruction: con-

*1568jecture, passion, prejudice, public opinion, and public feeling. Reading the instruction as a whole, as we must, it is no more than a catalog of the kind of factors that could improperly influence a juror’s decision to vote for or against the death penalty. The doctrine of nos-citur a sociis is based on common sense, and a rational juror could hardly hear this instruction without concluding that it was meant to confine the jury’s deliberations to considerations arising from the evidence presented, both aggravating and mitigating.
“An instruction prohibiting juries from basing their sentencing decisions on factors not presented at the trial, and irrelevant to the issues at the trial, does not violate the United States Constitution. It serves the useful purpose of confining the jury’s imposition of the death sentence by cautioning it against reliance on extraneous emotional factors, which, we think, would be far more likely to turn the jury against a capital defendant than for him. And to the extent that the instruction helps to limit the jury’s consideration to matters introduced in evidence before it, it fosters the Eighth Amendment’s ‘need for reliability in the determination that death is the appropriate punishment in a specific case.’ Woodson, supra, 428 U.S., at 305, 96 S.Ct., at 2991. Indeed, by limiting the jury’s sentencing considerations to record evidence, the State also ensures the availability of meaningful judicial review, another safeguard that improves the reliability of the sentencing process. See Roberts v. Louisiana, 428 U.S. 325, 335, and n. 11, 96 S.Ct. 3001, 3007, and n. 11, 49 L.Ed.2d 974 (1976) (opinion of Stewart, POWELL and STEVENS, JJ.).”
California v. Brown, 107 S.Ct. at 840 (emphasis supplied).
II.
In her concurring opinion in Brown, Justice O’Connor identified a tension between two central principles of Supreme Court Eighth Amendment jurisprudence, stating:
“In Gregg v. Georgia, 428 U.S. 153, 189, 96 S.Ct. 2909, 2932, 49 L.Ed.2d 859 (1976), we concluded that ‘where discretion is afforded a sentencing body on a matter so grave as the determination of whether a human life should be taken or spared, that discretion must be suitably directed and limited so as to minimize the risk of wholly arbitrary and capricious action.’ In capital sentencing therefore, discretion must be ‘ “controlled by clear and objective standards so as to produce nondiscriminatory application.” ’ Id., at 198, 96 S.Ct,, at 2936 (quoting Coley v. State, 231 Ga. 829, 834, 204 S.E.2d 612, 615 (1974)). See also Proffitt v. Florida, 428 U.S. 242, 253, 96 S.Ct. 2960, 2967, 49 L.Ed.2d 913 (1976) (joint opinion of Stewart, POWELL, and STEVENS, JJ.) (State must provide ‘specific and detailed guidance’ to the sentencing body). On the other hand, this Court has also held that a sentencing body must be able to consider any relevant mitigating evidence regarding the defendant’s character or background, and the circumstances of the particular offense. Eddings v. Oklahoma, 455 U.S. 104, 102 S.Ct. 869, 71 L.Ed.2d 1 (1982); Lockett v. Ohio, 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978) (plurality opinion).”
California v. Brown, 107 S.Ct. at 841.
The tension described by Justice O’Con-nor, and considered by her in Brown, is reduced in this case because the instructions on mitigating evidence are much stronger. Under these instructions the jury was clearly informed that the listed mitigating circumstances were the minimum to be considered, and that the jury was entitled to consider any other or additional mitigating circumstances it found from the evidence to exist. The instructions went on to emphasize that “[wjhat facts or evidence that may constitute an additional mitigating circumstance is for the jury to determine.” 1 It is simply not reasonable to assume, as does the majority opinion, that the jury would be led to deni*1569grate this instruction, and further instructions regarding their exclusive right to judge the importance and worth of the evidence, because the judge also cautioned against being arbitrarily emotional. This is especially true in view of the fact that the entire sentencing proceeding was devoted to wide-ranging, unrestricted and wholly individualized evidence regarding Parks’ character, record, upbringing, and the circumstances of the crime.2
The fallacy of the majority’s assumption that the jury was likely to ignore mitigating evidence is evidenced by the verdict itself. The jury expressly rejected two of the three aggravating circumstances upon which the prosecution strenuously sought an affirmative jury finding: that the murder was especially heinous, atrocious or cruel; and, the probability that Parks would commit criminal acts of violence that would constitute a continuing threat to society. R. Yol. II, Instruction No. 1; Tr. Vol. V at 696-98, 734-35. That verdict necessarily resulted from the jury’s individualized assessment of Parks based on the mitigating evidence.
The majority’s slant toward a constitutional right to an emotional jury (neatly— and erroneously — translated from the context of arbitrary emotion into the more appealing concept of considered mercy), violates the principles of reasoned, channeled, reliable and reviewable sentences. A defendant’s life should not hang on the ability or inability of defendant or lawyer to “move” the jury. Stated another way, the problem lies not so much with the life sentence imposed out of random sympathy, as with the death sentence imposed because the defendant or his lawyer were insufficiently articulate to generate sympathy. The focus in all eases is upon capriciousness in the imposition of the death penalty. In Booth v. Maryland, 482 U.S. 496, 107 S.Ct. 2529, 96 L.Ed.2d 440 (1987), the Supreme Court ruled that the introduction of a victim impact statement (“VIS”) at the sentencing phase of a capital murder trial violated the Eighth Amendment. The Court’s ruling rests partly on the facts that a VIS focuses on the victim rather than the defendant and serves only to inflame the jury and divert it from deciding the case on relevant evidence. Id. 107 S.Ct. at 2534, 2536. But the ruling also stresses that it is arbitrary to make sentencing decisions based on the ability of a family member to express his grief. Id. at 2534. The same principle applies to supplications by defendants and their lawyers.
I agree with Justice O’Connor that:
“[T]he sentence imposed at the penalty stage should reflect a reasoned moral response to the defendant’s background, character, and crime rather than mere sympathy or emotion.”
California v. Brown 107 S.Ct. at 841. See also Franklin v. Lynaugh, — U.S. -, 108 S.Ct. 2320, 2333, 101 L.Ed.2d 155 (1988) (O’Connor, J., concurring). The requirement that sentencing decisions must be rational has been emphasized over and over again by the Supreme Court since Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972).
In Gardner v. Florida, 430 U.S. 349, 358, 97 S.Ct. 1197, 1204, 51 L.Ed.2d 393 (1976), the Court stated: “It is of vital importance to the defendant and to the community that any decision to impose the death sentence be, and appear to be, based on reason rather than caprice or emotion.” That standard has been referred to repeatedly by the Court in its later decisions. Sumner v. Shuman, 483 U.S. 66, 107 S.Ct. 2716, 2723, n. 5, 97 L.Ed.2d 56 (1987) (“sentence imposed at the penalty stage should reflect a reasoned moral response to the defendant’s background, character, and crime” quoting California v. Brown, 107 S.Ct. at 841 (O’Connor, J., concurring)); Booth v. Maryland, 107 S.Ct. at 2536 (“[A]ny decision to impose the death sentence must ‘be, and appear to be, based on reason rather than caprice or emotion.’ ”, quoting Gardner v. Florida, 430 U.S. at 358, 97 S.Ct. at 1204; “reasoned decision making” required in capital cases); McCleskey v. Kemp, 481 U.S. 279, 107 S.Ct. 1756, 1789, 95 L.Ed.2d 262 (1987) (“[W]e have demanded a uniquely high degree of rationality in imposing the death penalty.” *1570(Brennan, J., dissenting)); Caldwell v. Mississippi, 472 U.S. 320, 105 S.Ct. 2633, 86 L.Ed.2d 231 (1985) (“[M]any of the limits that this Court has placed on the imposition of capital punishment are rooted in a concern that the sentencing process should facilitate the responsible and reliable exercise of sentencing discretion.” Id. at 329, 105 S.Ct. at 2639; “[T]his Court has gone to extraordinary measures to insure that the prisoner sentenced to be executed is afforded process that will guarantee, as much as is humanly possible, that the sentence was not imposed out of whim, passion, prejudice, or mistake.” Id. at 329, n. 2, 105 S.Ct. at 2639 n. 2, quoting Eddings v. Oklahoma, 455 U.S. 104, 118, 102 S.Ct. 869, 878, 71 L.Ed.2d 1 (1982) (O’Connor, J., concurring)); Pulley v. Harris, 465 U.S. 37, 53, 104 S.Ct. 871, 880, 79 L.Ed.2d 29 (1984) (upholding the constitutionality of a state statute which guaranteed that the jury’s discretion will be guided and its consideration “deliberate”); California v. Ramos, 463 U.S. 992, 1018-21, 103 S.Ct. 3446, 3462-64, 77 L.Ed.2d 1171 (1983) (Marshall, J., dissenting) (capital punishment decisions must be “rational,” “meaningful,” “principled,” and “reliable”); Godfrey v. Georgia, 446 U.S. 420, 433, 100 S.Ct. 1759, 1767, 64 L.Ed.2d 398 (1980) (death sentence must be based on reason rather than caprice or emotion, quoting Gardner v. Florida, 430 U.S. at 358, 97 S.Ct. at 1204); Beck v. Alabama, 447 U.S. 625, 637-38, 100 S.Ct. 2382, 2389-90, 65 L.Ed.2d 392 (1980) (reason rather than caprice or emotion required); Gregg v. Georgia, 428 U.S. 153, 190, 96 S.Ct. 2909, 2933, 49 L.Ed.2d 859 (1976) (“reasoned determination” by a jury); Jurek v. Texas, 428 U.S. 262, 274, 96 S.Ct. 2950, 2957, 49 L.Ed.2d 929 (1976) (Texas procedure “guides and focuses the jury’s objective consideration of the particularized circumstances of the individual offense and the individual offender.”) (emphasis supplied); Proffitt v. Florida, 428 U.S. 242, 259, 96 S.Ct. 2960, 2969, 49 L.Ed.2d 913 (1975) (“[Tjhere shall be an informed, focused, guided, and objective inquiry into the question whether [a convicted person] should be sentenced to death.”).
Indeed, the only circuit decision on point since Brown upholds the constitutionality of an absolute antisympathy instruction, essentially pointing to the reasoning in Brown that “a rational juror could hardly hear this instruction without concluding that it was meant to confine the jury’s deliberations to considerations arising from the evidence presented, both aggravating and mitigating.” Byrne v. Butler, 847 F.2d 1135, 1140 (5th Cir.1988) (quoting California v. Brown, 107 S.Ct. at 840). Since the instruction in this case before us is not an absolute antisympathy instruction, the majority’s disagreement with the Fifth Circuit goes farther than splitting the circuits, it represents an extreme position lacking any support at all in existing cases. The majority’s emphasis on the role of emotion is nothing less than a return to standard-less and whimsical capital sentencing. It is important to. stress again that a jury, especially one that previously sat through the guilt or innocence stage of the trial and found the defendant guilty of murder, is more likely to have sympathy for the victim and the victim’s family than for the defendant. Thus, an instruction like that in question is more apt to help than to harm defendants.
III.
The majority opinion makes no holding on the question of the influence of the prosecutor’s statements regarding sympathy. I do not regard them, either alone or in combination with Instruction No. 9, as rendering the jury’s sentence constitutionally defective. The overriding reason is discussed in the foregoing sections: the jury instructions clearly guided the jury with respect to its role and power in general, and with respect to mitigating circumstances in particular. The court made it absolutely clear to the jury that the instructions, not comments by counsel, contained the law, and that the jurors were the sole judges of the facts and the court the sole judge of the law, Tr. Vol. I at 67-68,. Tr. Vol. II at 179; Tr. Vol. V at 660; R. Vol. II, Court’s Explanation of Instructions, Instructions 2, 6, and 9.
Furthermore, the prosecutor’s few references to sympathy and prejudice were combined with references to the jurors’ right to consider anything in mitigation (Tr. Vol. V *1571at 703-04), and duty to return a verdict under the law and the evidence {Id. at 730). Finally, the prosecutor’s comments responded to fervent appeals to generalized sympathy by Parks’ counsel. Those appeals were based largely upon emotion-generating matters wholly irrelevant to the type of individualized evidence of the defendant’s character, record and circumstances of the crime, referred to in the cases cited by the majority: Skipper v. South Carolina, 476 U.S. 1, 106 S.Ct. 1669, 90 L.Ed.2d 1 (1986); Zant v. Stephens, 462 U.S. 862, 103 S.Ct. 2733, 77 L.Ed.2d 235 (1983); Eddings v. Oklahoma, 455 U.S. at 104, 102 S.Ct. at 871; Lockett v. Ohio, 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978); and Woodson v. North Carolina, 428 U.S. 280, 96 S.Ct. 2978, 49 L.Ed.2d 944 (1976).
Thus, for example, Parks’ counsel dwelt on his own experiences in Vietnam, and the death of his buddies, Tr. Vol. V at 708-09, 711 (“I’ve had to put some of my friends in plastic bags____”), as well as the tragedy of his own terminal illness (“I understand that feeling [having your days numbered] very well myself because I’ve suffered a serious disease and I very well might not be around much longer____” Id. at 718). Those are appeals to arbitrary sympathy (just as were the prosecutor’s passionate remarks seeking sympathy for the victim and his family). It was justifiable to respond to such appeals by referring the jury to the court’s instruction cautioning against the influence of arbitrary emotions.
IV.
Borrowing from the Supreme Court’s language in Brown, it is utterly implausible that a reasonable juror would almost perversely single out the word “any” buried in a general instruction, to the exclusion of the sense of the entire instruction, and rely upon it to disregard the court’s specific and unequivocal instructions on mitigating circumstances evidence.
Judicial exercises in semantic metaphysics aside, what it boils down to is this: Did the instructions and proceedings as a whole direct these jurors to deliberate reasonably and impose a sentence based on all the evidence? An affirmative answer to that question is unavoidable. There is no substantial possibility3 that Instruction No. 9, either alone or in combination with remarks by the prosecutor, prevented “the sentencing jury from giving mitigating effect to any evidence relevant to petitioner’s character or background or to the circumstances of the offense.” Franklin v. Lynaugh, 108 S.Ct. at 2335 (O’Connor, J., concurring).

. The instruction was reinforced by Instruction No. 8, and the verdict form, which told the jury it was required to reduce to writing any aggravating circumstances it found but was not required to reduce to writing or otherwise explain any mitigating circumstances it found.


. The Court emphasized to Parks’ counsel that, ”[Y]ou put on whatever evidence you want in mitigation." Tr. Vol. V at 659.


. I use this standard because it is the one relied upon in the majority opinion.